Citation Nr: 1549800	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty form October 2001 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is required in this case.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder.  His service treatment records reflect psychological treatment between April 2004 and July 2004, which was initiated when he experienced suicidal ideation and self-mutilation.  A number of different diagnoses are entered in these records, including bipolar disorder, alcohol abuse, and personality disorder.  Chronologically, a personality disorder was the latest diagnosis entered.

The Veteran filed a claim for VA benefits in November 2005, and VA treatment records beginning in 2006 show diagnoses of a mood disorder, rule out major depressive disorder, bipolar disorder, alcohol induced mood disorder and alcohol abuse.  

He underwent a VA examination in May 2006, at which time he was diagnosed as having a mood disorder, alcohol abuse and a personality disorder.  However, the examiner did not have the benefit of the claims file.

Another VA examination was conducted in January 2009.  At that time, the Veteran was diagnosed as having dysthymia, but the examiner did not make clear its relationship, if any, to service.  

The Board remanded the claim in June 2013 for further VA examination.

The Veteran underwent a VA examination in July 2013 and was diagnosed as having a dysthymic disorder, history of alcoholism, attention deficit hyperactivity disorder (by history), nicotine dependence and personality disorder.  However, once again, the examiner did not provide a clear nexus opinion as to whether an acquired psychiatric disorder was causally or etiologically related to active duty service.  Thus, the Board is unable to find that the VA examination report is adequate to support a final appellate review.  Accordingly, a remand for clarification is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Return the complete claims file, to include a copy of this remand, to the July 2013 VA examiner.  Prior to drafting an opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that an acquired psychiatric disorder is causally or etiologically related to the Veteran's military service. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that a current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2015), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

If the July 2013 VA examiner is unavailable, another qualified examiner shall be requested to provide the above opinion.  Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




